Citation Nr: 0947590	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cervical, thoracic and 
lumbar spinal disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The Veteran had active duty service from June 1967 June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming service connection for his cervical, 
thoracic and lumbar spinal segments as a result of an injury 
during service.  The Veteran honorably and heroically served 
on active duty service in the Republic of Vietnam.  The 
Veteran was awarded a Purple Heart for combat injuries he 
sustained to the forehead and left forearm as a result of 
shrapnel in service.  Service connection for these injuries 
was awarded in August 1971.

The Veteran contends that he injured his back in service when 
a rocket hit next to him, and as a result of this, he was 
blown back against a tree.  The Veteran further states that 
the impact injured his back, in addition to giving him the 
shrapnel wounds for which he is currently service connected.  
The Veteran has submitted a buddy statement from his team 
leader of the mission during which he was injured, to 
corroborate his contentions.  The team leader, who also 
reports being injured during the same engagement with the 
enemy, stated that he found the Veteran with his back against 
the base of the tree.  He noted that blood was streaming down 
from the Veteran's face, as a result of the shrapnel wound to 
his forehead.

Given that the Veteran has received a Purple Heart for his 
combat injuries, and contends he injured his back at that 
time, the Board will presume true the Veteran's account of 
the his being thrown against a tree from the percussion of 
the rocket.  See 38 U.S.C.A. § 1154(b) (West 2002).  
Therefore, the Board accepts as sufficient proof that there 
was an in-service occurrence of a back injury in service 
because such injury would be consistent with the 
circumstances, conditions and hardships of his military 
service, including engaging in combat with the enemy during 
Vietnam.  However, such does not establish service connection 
for the claimed disorders.  Evidence linking a current 
disorder to such injury is still required. 

The Board finds that the Veteran has current diagnoses as 
they relate to the Veteran's cervical, thoracic and lumbar 
spine.  The Veteran is shown to have degenerative changes and 
intervertebral disc syndrome to his back and neck, spinal 
stenosis to his lumbar spine, and a disc protrusion is shown 
at the T12-L1 level.  Therefore, the Board finds that there 
is an in-service injury to the Veteran's back and several 
diagnoses which cover the Veteran's three spinal segments.

However, the Board finds that an examination and medical 
opinion is warranted on this record even though there are 
medical opinions both supporting and against the Veteran's 
allegation that the current back disabilities are 
attributable to service.  Specifically, none of these 
opinions are substantiated with a sufficient rationale based 
upon the specific facts in this case.  Moreover, while the 
Board has accepted the Veteran's contention of injuring his 
back against a tree in service pursuant to 38 U.S.C.A. 
§ 1154(b), the Board does not accept his current contention 
of having back problems since that injury, as such contention 
is inconsistent with the other evidence of record.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) 
(Board can consider conflicting statements of the veteran in 
weighing credibility).

By way of history, there are limited service treatment 
records.  A clinical record from a hospitalization from 
January 1969 to March 1969 shows that the Veteran was given 
diagnoses of shrapnel wound to the forehead and left 
anticubital fossa, which was noted to be the result of the 
Veteran being injured by hostile forces in December 1968.  
The examiner stated that the wounds were healed.  The Veteran 
was also diagnosed with minimal incomplete left ulnar sensory 
nerve loss over the medial aspect of the left forearm, which 
the examiner stated was resolved.  There were no other 
diagnoses entered.  A June 1969 service treatment record 
shows the Veteran was seen for pain in the area of the wound 
on the anterior aspect of the left elbow.  There was no 
indication of back pain.  A February 1970 service treatment 
record shows that the Veteran reported having a sore throat 
with productive cough and back pain for one day.  He was 
given Novahistin, cold packs, and chloraseptic.  

In April 1971, within one year following discharge from 
service, the Veteran filed claims for service connection for 
shrapnel wounds to the left forearm and forehead, which he 
stated he sustained in December 1968.  He described having 
pain in his left arm where the injury occurred.  A June 1971 
VA examination report shows the examiner reported the Veteran 
had full range of motion in all joints without pain or spasm.  
There were no complaints of back pain, nor were any scars of 
the back noted.

A July 2004 private medical record shows that the Veteran 
presented with two separate problems.  The first problem was 
low back pain and radiating pain into both lower extremities.  
Dr. G noted the Veteran related these problems to a work-
related accident, which had occurred in July "of this 
year."  He added the following, in part:

Apparently, he was lifting something heavy, 
some boxed structure, a television or some 
files and the twisting motion of lifting that 
heavy object caused him an exacerbation of 
back and lower extremity pain.  He has had 
these problems in the past, related to both 
work[-]related issues and otherwise.  
However, this incident in July significantly 
exacerbated his baseline level of pain.

The second problem was neck pain and bilateral upper 
extremity discomfort.  The Veteran reported this had been 
ongoing for some time and was unsure whether or not this was 
related to any work-related activity.  Dr. G noted that the 
Veteran could describe no specific injury concerning the 
cervical spine.

An August 2004 private medical record shows that the Veteran 
was seen with a history of chronic back and neck pain with an 
"initial injury" in 1991 at work.  Dr. A. noted the Veteran 
had a recurrent injury in August 2003.

An August 2004 "Initial Physiatric Evaluation" shows the 
Veteran was described as having a history of "chronic low 
back pain and chronic neck pain."  Dr. W. noted the Veteran 
had seen Dr. G. for work-related injuries.  She stated the 
Veteran's first work-related injury occurred in 1991 with 
another injury occurring in August 2003, when he was lifting 
a post off the ground.  She also stated he had reinjured his 
back and spine in July 2004, when he was lifting a 35 to 55 
pound box of plastic.  Dr. W. noted the Veteran was currently 
complaining of neck and back pain, but that they were 
concentrating on the Veteran's neck.

A September 2004 "Initial Physiatric Evaluation" from Dr. 
W. shows she reported the Veteran's history of back injuries 
in 1991, 2003, and 2004.  

A January 2005 private MRI of the cervical spine indicates 
the Veteran had been in a motor vehicle accident on December 
23, 2004, and now had shoulder pain and bilateral lower 
extremity pain and paresthesias.  It was noted there was a 
suspected herniated nucleus pulposus.  An MRI of the lumbar 
spine revealed L4-5 bilateral facet joint arthropathy and 
mild annular bulging, L1-2 mild annular bulging, and T12-L1 
small right paracentral disc protrusion.  There was no 
mention of any metallic foreign body. 

In January 2005, Dr. G. gave a negative nexus opinion.  Dr. 
G. stated that the Veteran wanted him to fill out a form 
relating his current back injuries to his war injury.  Dr. G 
stated, "[T]his was absurd."  He added, "[The Veteran's] 
ongoing lumbar degeneration is secondary to sacral lumbar 
arthritis and his degeneration at the L4-L5 level has 
subsequently caused garden variety stenosis, however, there 
is no evidence of post-traumatic injury here whatsoever."  

In a June 2005 private medical record, Dr. W., submitted a 
positive nexus opinion.  In the opinion, Dr. W. attributed 
the Veteran's current lumbar spine disability to his war 
injury.  Specifically, she stated the following, in part:

[The Veteran] provided me with a detailed 
explanation of a back injury[,] which 
occurred while he was in Vietnam.  He was 
hospitalized for several months after this 
injury, however, those records are not 
available, as it occurred in 1968.  The 
patient has traumatic scars in the lower 
lumbar region[,] which he relates to the 
injury[,] which occurred in 1968.

It is more than likely that his current 
lumbar condition of spinal stenosis and 
severe degenerative changes are directly 
related to the 1968 service-connected 
injury.

Dr. W.'s medical opinion fails to acknowledge key facts that 
she, herself, had reported previously.  For example, in 
August 2004, Dr. W., in reporting the Veteran's medical 
history related to his low back, noted the Veteran had his 
"first work-related injury" in 1991 with additional 
injuries to his low back in 2003 and 2004.  However, none of 
these work-related injuries to the Veteran's low back were 
addressed in Dr. W.'s June 2005 opinion attributing the 
Veteran's entire current back disability to the injury in 
service.  It also does not appear that she was aware the 
Veteran had been involved in a motor vehicle accident in 
December 2004.  

The Veteran underwent lumbar surgery in March 2006 with "X-
Stop" hardware.  An x-ray taken after that surgery in March 
2006 revealed "[a] metallic device projects over the 
posterior elements at this level."  In a May 2006 QTC VA 
examination the physician specifically stated the attached 
lumbar x-ray showed a "metallic foreign body" adjacent to 
the spinous process of L4.  He concluded, "There is shrapnel 
from combat wound present."  In an addendum, the physician 
reiterated his finding that the Veteran had shrapnel in his 
spine from his combat injury.  He noted that there was no 
scar from the shrapnel injury because it had been "covered 
by the lumbar surgical scar."  The finding of the metallic 
object has not been adequately explained, especially 
considering that no radiographic studies prior to the March 
2006 surgery indicated shrapnel in the back.

In a December 2006 QTC examination report, the physician, who 
did not examine the Veteran but reviewed the claims file, 
noted that there were no service treatment records showing 
the injury to the Veteran's low back.  He also noted that the 
June 1971 VA examination report showed no complaints by the 
Veteran of a neck or back injury, and that the examiner did 
not document any scars in that area.  He reported Dr. W.'s 
positive nexus opinion and pointed out it had been based upon 
history provided by the Veteran with no documented evidence 
of in-service injury to his back.  The physician adopted Dr. 
G.'s January 2005 opinion without a rationale for his 
concurrence.  

Finally, in a June 2006 medical opinion, Dr. M. attributed 
the "beginning of [the Veteran's] degenerative process[es]" 
to his war injury.  Like Dr. W.'s opinion, Dr. M.'s opinion 
lacks a discussion of key facts, such as the post-service 
back injuries in 1991, 2003 and 2004 and the more than 20 
years after service without complaints of a back problem.  

Thus, the Board finds that this case must be remanded for an 
examination in order to determine the nature and etiology of 
the Veteran's claimed back conditions.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 
(2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  
While the Board accepts that the Veteran injured his back 
being thrown into a tree from a rocket percussion, the Board 
has not accepted as credible his current contention of having 
back symptoms since that time.  In this regard, there are no 
complaints or findings of back problems on his 1971 VA 
examination and private treatment records note he reported 
his first back injury as occurring in 1991.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider conflicting statements of the veteran in weighing 
credibility).

Also, there is an entry in private treatment records which 
indicates that the Veteran may have filed a Workers' 
Compensation claim in connection for his back injuries in 
1991 and 2004.  Such records may have relevant information as 
it pertains to the Veteran's claim on appeal.  Thus, an 
attempt to obtain these records should be made.

Dr. W. further noted the Veteran had received treatment from 
Dr. Loxley for the 2003 back injury.  These records are 
potentially relevant to the Veteran's claim, and such records 
should be requested.  Additionally, the Board notes that the 
Veteran informed VA of having received treatment for back 
pain in 1991 from Dr. R. Iglacia.  VA attempted to obtain 
these records in February 2005.  No response was received.  
The Board finds that another attempt should be made.  
38 C.F.R. § 3.159(c)(1) (2009).  Further, the Veteran has 
reported receiving treatment at the Hampton, Virginia VA 
Medical Center.  Such records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the requisite release form for VA 
to request treatment records from Dr. 
Loxley and Dr. Iglacia, and any other 
providers treating his spine problems 
whose records have not been submitted.  
The RO/AMC should then attempt to obtain 
all relevant treatment records identified 
by the Veteran.  If no records can be 
obtained, the RO/AMC should inform the 
Veteran of such.

2.  Obtain treatment records from the VA 
Medical Center in Hampton, Virginia dating 
since June 1970.  

3.  The RO/AMC should ask the Veteran to 
provide or authorize the release of 
records regarding any Workers' 
Compensation claims that the Veteran may 
have filed in connection with any back 
injury he suffered on the job in 1991, 
2003, or 2004.  

4.  The RO/AMC should schedule the Veteran 
a VA spine examination by an orthopedic 
specialist to determine the current nature 
of cervical, thoracic and/or lumbar spinal 
condition and to obtain an opinion as to 
whether each disorder is possibly related 
to military service.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  

a.  The examiner should be informed 
that the Board accepts as fact the 
Veteran's allegation of striking his 
back after being thrown into a tree by 
the percussion of a rocket blast.  The 
Board has not accepted as fact the 
allegation of continuous back pain 
since service.  The examiner should 
consider all the evidence of record, 
including the 1971 VA examination and 
post service treatment records, when 
determining whether any current spine 
disorder is related to the reported 
incident in service.  

b.  All tests deemed necessary to 
respond to the requested opinions 
should be conducted, including 
x-rays, and if necessary CT or MRI 
scan.  Specifically, the examiner 
should note the existence, or lack 
thereof, of any metallic "body" in the 
spine.  If no metallic body is present, 
the examiner should so state.  If a 
metallic body is present, the examiner 
should render an opinion as to whether 
such metallic object is shrapnel 
consistent with combat, or whether the 
metallic object is part of a device 
from prior back surgery.  In rendering 
this opinion the examiner should 
comment on the lack of a metallic 
density on radiographic studies 
conducted prior to the March 2006 
surgery.

c.  Following review of the file, the 
radiographic tests, and examination of 
the Veteran, the examiner should 
provide a diagnosis for any cervical, 
thoracic and lumbar spinal disability 
found.  For any spinal disability 
diagnosed, the examiner should opine as 
to whether any current spinal 
disability at least as likely as not 
(50 percent probability or greater) 
arose during service or is otherwise 
related to service.  A rationale for 
any opinion expressed should be 
provided, which should be based upon 
medical principles and evidence in the 
claims file.  The discussion should 
include consideration of the reported 
in-service injury as well as the post 
service injuries.

5.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the claim 
for service connection for cervical, 
thoracic, and lumbar spinal disabilities.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

